PER CURIAM:
Robert Godfrey, appointed appellate counsel for Jean Eloi, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Eloi’s convictions and sentences are AFFIRMED. All pending motions are DENIED as moot.